Order entered January 25, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01254-CV

                         IN THE INTEREST OF K.K., A CHILD

                    On Appeal from the 305th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. JC-17-00489-X

                                         ORDER
      Before the Court is appellee’s January 22, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to February 12, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE